EXHIBIT 10.01-06


9/28/B1
APS Contract No. 2741-419.00


AMENDMENT NO. 6 TO THE
ARIZONA NUCLEAR POWER PROJECT
PARTICIPATION AGREEMENT


1.    PARTIES:
The Parties to this Amendment No. 6 (hereinafter referred to as the
"Participants") are: ARIZONA PUBLIC SERVICE COMPANY, a corporation organized and
existing under and by virtue of the laws of the State of Arizona, hereinafter
referred to as "Arizona", SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER
DISTRICT, an agricultural improvement district organized and existing under and
by virtue of the laws of the State of Arizona, hereinafter referred to as "Salt
River Project", SOUTHERN CALIFORNIA EDISON COMPANY, a corporation organized and
existing under and by virtue of the laws of the State of California, hereinafter
referred to as "Edison", PUBLIC SERVICE COMPANY OF NEW MEXICO, a corporation
organized and existing under and by virtue of the laws of the State of New
Mexico, hereinafter referred to as "PNM" and EL PASO ELECTRIC COMPANY, a
corporation organized and existing under and by virtue of the laws of the State
of Texas, hereinafter referred to as "El Paso".
2.    EFFECTIVE DATE: October 16, 1981
3.    RECITALS:






-1-

--------------------------------------------------------------------------------


9/28/81


3.1
Arizona, Salt River Project, Edison, PNM and El Paso are parties to a certain
agreement entitled Arizona Nuclear Power Project Participation Agreement, dated
as of August 23, 1973, as amended by Amendment No. 1, dated as of January 1,
1974, Amendment No. 2, dated as of August 28, 1975, Amendment No. 3, dated as of
July 22, 1976, Amendment No. 4, dated as of December 15, 1977, and Amendment No.
5, dated as of December 5, 1979 (hereinafter as so amended "Participation
Agreement").

3.2
The Participants desire to provide for an assured supply of Uranium Concentrates
ad to allow each Participant which so chooses to provide all or a portion of its
Generation Entitlement Share of Additional Uranium Concentrates.

3.3
The Participants recognize that the method for supply of Uranium Concentrates
provided by Appendix K to the Participation Agreement will require changes in
fuel accounting procedures in Appendix F to the Participation Agreement.

4.    AGREEMENT:
The Participants agree that the Participation Agreement be and is hereby amended
as follows:
4.1
A new Section 3.1A shall be added to read as follows:





-2-

--------------------------------------------------------------------------------

9/28/81




"3.1A Additional Uranium Concentrates: The quantity of Uranium Concentrates
required in any year for the operation of all Generating Units at their
respective Target Capacities (except during scheduled outages) less the sum of
(i) the quantities of Uranium Concentrates committed under the Agreement, dated
March 14, 1979, between The Anaconda Company and Arizona Public Service Company
acting for itself as a Participant and as agent for all other Participants,
as it may be amended pursuant to the letter, dated July 30, 1981, from H. L.
Storey to Russell D. Hulse, and all other contracts executed by the
Operating Agent on behalf of all Participants pursuant to Section K.2.2.2 of
Appendix K hereof and (ii) the quantities of Uranium Concentrates furnished by
the Palo Verde Uranium Venture established by the Palo Verde Uranium Venture
Agreement, dated as of January 7, 1977, as amended."
4.2
A new Section 3.21A shall be added to read as follows:



-3-

--------------------------------------------------------------------------------

9/28/81




"3.21A Estimated Monthly Requirements: The estimated monthly quantities of
Uranium Concentrates required to be delivered to a conversion facility in any
year in accordance with the operating schedules for all Generating Units and
fuel management plan(s) in effect at the time that the estimate is made,
including the schedule, by months, for delivery of such Uranium Concentrates to
a conversion facility."
4.3
A new Section 3.52A shall be added to read as follows:

"3.52A Short Term Requirements: The summation at any time of the Estimated
Monthly Requirements for each of the 36 months following the month in which the
summation is made."
4.4
A new Section 3.55A shall be added to read as follows:

"3.55A Uranium Concentrates: Natural uranium conforming to specifications
established by an operator of a domestic conversion facility designated by the
Operating Agent for conversion without any surcharges."


-4-

--------------------------------------------------------------------------------

9/28/81




4.5
Section 6.2.7.2 shall be amended to read as follows:

"6.2.7.2 Any contract for nuclear steam supply systems, any Nuclear Fuel
Agreement, and any contract with engineers or consultants related to the
foregoing, but excluding any Nuclear Fuel Agreements for the supply of Uranium
Concentrates to which all Participants are not parties."
4.6
Section 6.6 shall be amended to read as follows:

"6.6 Any action or determination of a committee must be unanimous except as
otherwise provided in Section 35 or Appendix K hereof."
4.7
Section 7.3.1.2 shall be amended to read as follows:

"7.3.1.2 Contracts for nuclear steam supply systems, and any Nuclear Fuel
Agreement, including any agreement for the fabrication of the initial supply of
Fuel Assemblies, and the purchase of uranium and enrichment and conversion
services necessary for such fabrication, including contracts with engineers or
consultants related to the foregoing,


-5-

--------------------------------------------------------------------------------

9/28/81




But excluding any Nuclear Fuel Agreements for the supply of Uranium Concentrates
to which all Participants are not parties."
4.8
Section 8.3.4 shall be amended to read as follows:

"8.3.4 Administer, perform and enforce any Nuclear Fuel Agreements executed by
the Project Manager pursuant to Section 7.3.2 hereof or by the Operating Agent
pursuant to Appendix K hereof and, subject to the provisions of Section 6.2.7
hereof, execute, administer, perform and enforce all other Nuclear Fuel
Agreements."
4.9
A new Appendix K shall be added which will read as shown in Attachment A to this
Amendment No. 6.

The Participation Agreement, as amended by this Amendment No. 6, shall remain in
full force and effect.
5.
EXECUTION: This Amendment No. 6 may be executed in any number of counterparts,
and upon execution by all Participants, each executed counterpart shall have the
same force and effect as an original instrument and as if all Participants had
signed the same instrument. Any signature page of this Amendment No. 6 may be
detached from any counterpart of this Agreement without impairing the legal
effect of any signatures thereon,







-6-

--------------------------------------------------------------------------------


9/28/81


and may be attached to another counterpart of this Agreement identical in form
hereto but having attached to it one or more signature pages.
WHEREFORE, the Participants have caused this Amendment No. 6 to be executed as
of the Effective Date set forth above.
            
 
 
 
 
 
 
ARIZONA PUBLIC SERVICE COMPANY
ATTEST:
 
 
 
 
 
 
 
 
Gerald J. Griffith
 
 
By
Russell D. Hulse
 
Its
Assistant Secretary
 
 
Its
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL
 
 
 
IMPROVEMENT AND POWER DISTRICT
ATTEST AND COUNTERSIGN:
 
 
 
 
 
 
 
 
 
 
By
 
 
Its
 
 
 
 
Its
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SOUTHERN CALIFORNIA EDISON COMPANY
ATTEST:
 
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
Its
 
 
 
 
Its
 
 
 
 
 
 
 
 
 
 
 
 





-7-

--------------------------------------------------------------------------------

9/28/81




and may be attached to another counterpart of this Agreement identical in form
hereto but having attached to it one or more signature pages.
WHEREFORE, the Participants have caused this Amendment No. 6 to be executed as
of the Effective Date set forth above.
            
 
 
 
 
 
 
ARIZONA PUBLIC SERVICE COMPANY
ATTEST:
 
 
 
 
 
 
 
 
 
 
 
By
 
 
Its
 
 
 
Its
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL
 
 
 
IMPROVEMENT AND POWER DISTRICT
ATTEST AND COUNTERSIGN:
 
 
 
 
 
 
 
 
 
By
 
 
Its
 
 
 
 
Its
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SOUTHERN CALIFORNIA EDISON COMPANY
ATTEST:
 
 
 
 
 
 
 
 
[ILLEGIBLE]
 
 
By
[ILLEGIBLE]
 
Its
[ILLEGIBLE]
 
 
Its
Vice President
 
 
 
 
 
 
 
 
 
 

    




-7-

--------------------------------------------------------------------------------

9/28/81




and may be attached to another counterpart of this Agreement identical in form
hereto but having attached to it one or more signature pages.
WHEREFORE, the Participants have caused this Amendment No. 6 to be executed as
of the Effective Date set forth above.


 
 
 
 
 
 
ARIZONA PUBLIC SERVICE COMPANY
ATTEST:
 
 
 
 
 
 
 
 
 
 
 
By
 
 
Its
 
 
 
Its
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL
 
 
 
IMPROVEMENT AND POWER DISTRICT
ATTEST AND COUNTERSIGN:
 
 
 
 
 
 
Paul D. Rice
 
 
By
Karl F. Abel
 
Its
Secretary
 
 
Its
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SOUTHERN CALIFORNIA EDISON COMPANY
ATTEST:
 
 
 
 
 
 
 
 
 
 
 
By
 
 
Its
 
 
 
Its
 
 
 
 
 
 
 
 
 
 
 















-7-

--------------------------------------------------------------------------------


9/28/81


 
 
 
 
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
ATTEST:
 
 
 
 
 
 
 
 
D. E. Peckham
 
 
By
C. D. Bedford
 
Its
Secretary
 
 
Its
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
ATTEST:
 
 
 
 
 
 
 
 
 
 
 
By
 
 
Its
 
 
 
Its
 
 
 
 
 
 
 
 
 
 
 









-8-

--------------------------------------------------------------------------------

9/28/81


 
 
 
 
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
ATTEST:
 
 
 
 
 
 
 
 
 
 
 
By
 
 
Its
 
 
 
Its
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EL PASO ELECTRIC COMPANY
ATTEST:
 
 
 
 
 
 
 
 
Theta S. Fields
 
 
By
R. E. York
 
Its
Secretary
 
 
Its
Senior Vice President
 
 
 
 
 
 
 
 
 
 













-8-

--------------------------------------------------------------------------------


9/28/81


STATE OF ARIZONA
)
 
 
 
 
)
ss.
 
 
County of Maricopa
)
 
 
 



On this 26th day of October , 1981, before me, the undersigned Notary Public,
personally appeared __________ Russell D. Hulse and Gerald J. Griffin who
acknowledged themselves to be the Vice President and Asst. Secretary of ARIZONA
PUBLIC SERVICE COMPANY, an Arizona corporation, and that they as such officers,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by themselves as such
Russell D. Hulse and Gerald J. Griffin.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




Emily    
Notary Public


My commission expires:


My Commission Expires April 4, 1982    




-9-

--------------------------------------------------------------------------------

9/28/81


STATE OF ARIZONA
)
 
 
 
 
)
ss.
 
 
County of Maricopa
)
 
 
 



On this 21st day of October , 1981, before me, the undersigned Notary Public,
personally appeared __________ Karl F. Abel and Paul D. Rice who acknowledged
themselves to be the President and Secretary of SALT RIVER PROJECT AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT, an Arizona agricultural improvement district,
and that they as such officers, being authorized so to do, executed the
foregoing instrument for the purposes therein contained by signing the name of
the company by themselves as such President and Secretary .


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


 
 
[ILLEGIBLE]
 
 
 
Notary Public
 
 
 
 
 
 
My commission expires:
 
[SEAL]
 
 
 
 
 
 
My Commission Expires May 3, 1983
 
 
 
 









-10-

--------------------------------------------------------------------------------

9/28/81


STATE OF CALIFORNIA
)
 
 
 
 
)
ss.
 
 
County of Los Angeles
)
 
 
 



On this 21st day of October , 1981, before me, the undersigned Notary Public,
personally appeared __________ R. D. Gorman and G. J. Bjorklund who acknowledged
themselves to be the Asst. Secretary and Vice President of SOUTHERN CALIFORNIA
EDISON COMPANY, a California corporation, and that they as such officers, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by themselves as such R. D. Gorman
and G. J. Bjorklund .


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


 
 
Agnes Crabtree
 
[SEAL]
 
Notary Public
 



My commission expires:


August 27, 1982    






-11-

--------------------------------------------------------------------------------

9/28/81


STATE OF NEW MEXICO
)
 
 
 
 
)
ss.
 
 
County of Bernalillo
)
 
 
 



On this 21st day of October , 1981, before me, the undersigned Notary Public,
personally appeared __________ C. D. Bedford and D. E. Peckham who acknowledged
themselves to be the Sector Vice President and Secretary of PUBLIC SERVICE
COMPANY OF NEW MEXICO, a New Mexico corporation, and that they as such officers,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by themselves as such
Sector Vice Pres. and Secretary .


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


 
 
Meredith Thompson
 
 
 
Notary Public
 
 
 
 
 
 
My commission expires:
[SEAL]
 
 
 
 
 
 
August 5, 1984
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







-12-

--------------------------------------------------------------------------------

9/28/81


STATE OF TEXAS
)
 
 
 
 
)
ss.
 
 
County of El Paso
)
 
 
 
 
 
 
 
 



On this 22nd day of October , 1981, before me, the undersigned Notary Public,
personally appeared __________ R. E. York and Theta S. Fields who acknowledged
themselves to be the Senior Vice President and Secretary of EL PASO ELECTRIC
COMPANY, a Texas corporation, and that they as such officers, being authorized
so to do, executed the foregoing instrument for the purposes therein contained
by signing the name of the company by themselves as such Sr. Vice President and
Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




Cecelia R. Shea    
Notary Public


My commission expires:


July 3, 1985    








-13-

--------------------------------------------------------------------------------


ATTACHMENT A TO AMENDMENT NO. 6 10/8/81


APPENDIX K
URANIUM CONCENTRATES ACQUISITION PROGRAM
K.1
Purpose: This Appendix K sets forth the responsibilities and authority of the
Operating Agent and each of the Participants to arrange for an adequate supply
of Uranium Concentrates when needed to permit the timely fabrication of Fuel
Assemblies required for operation of the Generating Units. It is intended that
the arrangements for securing such supply of Uranium Concentrates shall provide
the maximum flexibility for each Participant, should it elect to do so, to
obtain and furnish to the Operating Agent all or part of its Generation
Entitlement Share of the requisite Additional Uranium Concentrates from such
sources and on such terms and conditions as such Participant in its own
discretion and circumstances deems prudent. At the same time, it is intended to
grant to the Operating Agent the requisite responsibility and authority to act
for and on behalf of each Participant with its consent as provided herein to
assure that the Short Term Requirements and delivery schedules of Uranium
Concentrates are satisfied and the operation of any of the Generating Units is
not curtailed or jeopardized due to a failure in the timely supply of Uranium
Concentrates.





K-1

--------------------------------------------------------------------------------


10/8/81


K.2
Responsibilities and Authorities of the Operating

Agent.
K.2.1    On or before November 30 of each year, and at such other times as the
Operating Agent deems appropriate, the Operating Agent shall provide to the
Participants a Uranium Concentrates report which shall include:
K.2.1.1    The amount of Uranium Concentrates received and to be received during
the current year.
K.2.1.2    The current status of the Uranium Concentrates inventory.
K.2.1.3    An analysis of the Short Term Requirements for Uranium Concentrates,
including the designation of the conversion facility(ies) to which Uranium
Concentrates are to be delivered and the required schedules by months for the
deliveries.
K.2.1.4    A forecast of the annual requirements for Uranium Concentrates during
each of the subsequent fourth through thirteenth years consistent with current
inventory, conversion and enrichment contracts schedule commitments.
K.2.1.5    A summary of all current commitments or undertakings made by the
Operating Agent


K-2

--------------------------------------------------------------------------------

10/8/81




and each other Participant for the supply of Uranium Concentrates for the
periods covered by Sections K.2.1.3 and K.2.1.4 hereof, including without
limitation data and evaluations relevant to the security of supply for each such
commitment or undertaking.
K.2.1.6    The projected prices or costs of Uranium Concentrates to be delivered
under each current commitment or undertaking.
K.2.1.7    The evaluation of the Operating Agent, together with any current
evaluation from any consultants, respecting the availability of Uranium
Concentrates in the future and projected market prices therefor.
K.2.1.8    Such other information as the Operating Agent deems relevant or, to
the extent available, as may be requested by any Participant.
K.2.2    The Operating Agent has the responsibility to insure that the Uranium
Concentrates necessary for the operation of all of the Generating Units are
available when required. In order to meet this responsibility, the Operating
Agent shall make all reasonable efforts to maintain an assured source(s) of
supply sufficient to


K-3

--------------------------------------------------------------------------------

10/8/81




meet current Short Term Requirements for Uranium Concentrates in accordance with
a delivery schedule of Uranium Concentrates established pursuant to the
procedures in Section 6.3.2.7 of the Participation Agreement.
K.2.2.1    In the event the Operating Agent determines at any time that the then
existing commitments made on behalf of all Participants for the supply of
Uranium Concentrates are not sufficient for any reason to provide an assured
source of supply of such commitments' share of Uranium Concentrates required to
meet the then current Short Term Requirements, written notice shall be provided
to the Participants outlining the deficiency. Any Participant, within 45 days of
the receipt of such notice, may elect to supply all or part of its Generation
Entitlement Share of such deficiency by giving written notice of its election to
the Operating Agent; provided that if the Operating Agent elects to supply all
or any part of the Operating Agent's Generation Entitlement Share of such
deficiency from a source other than an offer or proposal accepted by it pursuant
to


K-4

--------------------------------------------------------------------------------

10/8/81




Sections K.2.3 to K.2.9 hereof, inclusive, then each other Participant shall
have the right to elect to supply all or any part of its Generation Entitlement
Share of such deficiency from such source in proportion to its Generation
Entitlement Share to the total Generation Entitlement Share of all the
Participants who elect to utilize such source.
K.2.2.2    The Operating Agent is authorized ad directed to solicit, negotiate
and execute, on behalf of all Participants who have not elected to supply all of
their respective shares of the deficiency noticed in Section K.2.2.1 hereof,
such contracts for the purchase of Uranium Concentrates as may be required to
make up the balance of such deficiency in the assured source of supply required
to meet Short Term Requirements, including such additional quantities Uranium
Concentrates to be delivered during or subsequent to the period covered by the
Short Term Requirements if the Operating Agent determines that it is necessary
to purchase such additional quantitites in order to obtain Uranium Concentrates


K-5

--------------------------------------------------------------------------------

10/8/81




to make up any such deficiency.
K.2.2.3    Notwithstanding Section 6.2.7.2 of the Participation Agreement, the
authority and direction granted ad given to the Operating Agent under Section
K.2.2.2 hereof shall constitute the sole authorization and direction required to
obligate all of the Participants on behalf of which the Operating Agent is
acting, and no further authorization or approval of any such contract by the
Administrative Committee shall be required except that, if any Participant has
any direct or indirect interest in the Uranium Concentrates to be purchased
under any such contract, unanimous approval of the purchase by the
Administrative Committee will be required. A copy of any such contract upon its
execution by the Operating Agent shall be promptly furnished to each
Participant.
K.2.3    In addition to the efforts which the Operating Agent is obligated to
make pursuant to Section K.2.2 hereof to maintain an assured source(s) of supply
to meet current Short Term Requirements, the Operating Agent shall also make
reasonable efforts to solicit and negotiate viable


K-6

--------------------------------------------------------------------------------

10/8/81




offers and proposals for the supply of Uranium Concentrates during all or part
of the period covered by Section K. 2.1.4 hereof for and on behalf of any
Participant who shall not have elected pursuant to Section K.3.2 hereof to
furnish all of its Generation Entitlement Share of Uranium Concentrates as may
be required during said period. The Operating Agent shall from time to time
notify all Participants of such offers or proposals as it may receive
which it deems are viable alternatives for the supply of Uranium Concentrates to
ANPP which have not been accepted or executed in compliance with Section K.2.2
hereof, including without limitation offers or proposals of any of the following
categories:
K.2.3.1    Offers for immediate spot purchases of a fixed quantity of Uranium
Concentrates.
K.2.3.2    Offers for deliveries of specified quantities of Uranium Concentrates
over ay period of time.
K.2.3.3    Proposals providing for rights to purchase Uranium Concentrates from
any developed or undeveloped sources which would require advance funding.
K.2.3.4    Proposals for the acquisition of an ownership


K-7

--------------------------------------------------------------------------------

10/8/81




interest by participation in a joint venture or otherwise in mined or unmined
uranium reserves.
With respect to each such offer or proposal, the Operating Agent shall provide
the other Participants with its evaluation thereof, its recommendations, if any,
and a statement of its intent as a Participant to reject or to accept
and participate with other Participants in such offer or proposal.
K.2.4    Within the earlier of 45 days after the Operating Agent's notification
of any offer or proposal similar in nature to the categories described in
Section K.2.3 hereof or seven days prior to the expiration date, if any, of such
offer or proposal, each Participant shall advise the Operating Agent of the
Participant's (i) rejection of the offer or proposal, (ii) acceptance of the
offer or proposal and the extent of its intended participation therein with
any other Participants, or (iii) with respect to any proposal similar in nature
to the categories described in Section K.2.3.3 or K.2.3.4 hereof its desire that
the Operating Agent proceed with further specific negotiations, studies
or analyses. A failure by any Participant to


K-8

--------------------------------------------------------------------------------

10/8/81




so advise the Operating Agent within the time specified shall be deemed a
rejection by such Participant of the offer or proposal submitted.
K.2.5    Upon receipt of the advice from all Participants with respect to any
offer or proposal similar in nature to the categories described in Section K.2.3
hereof, the Operating Agent shall take such action as may be appropriate to
comply therewith, provided that in no event shall any Participant be bound by
any contract resulting therefrom without its written consent.
K.2.6    In the event any two or more Participants shall decide to accept and
participate in any offer or proposal similar in nature to the categories
described in Section K.2.3 hereof, their respective shares therein shall be as
they may agree or, in the absence of such agreement, equal to the ratio of their
respective Generation Entitlement Shares to the sum of the Generation
Entitlement Shares of all Participants accepting and participating in such offer
or proposal.
K.2.7    If the Operating Agent accepts and participates in any offer or
proposal similar in nature to the categories described in Section K.2.3 hereof,
it shall negotiate and execute a contract


K-9

--------------------------------------------------------------------------------

10/8/81




in connection therewith for and on behalf of all other Participants that may
accept and participate therein. In the event the Operating Agent shall not
accept and participate in any such offer or proposal which is accepted by one or
more other Participants, then the Operating Agent shall, as directed by the
accepting Participant(s), either finalize and execute a contract on behalf of
such accepting Participant(s) or turn the matter over to such accepting
Participant(s) for such action as it (they) may elect.
K.2.8    In the event one or more Participants desires to pursue further studies
and analyses of any proposal ("sharing-Participants") similar in nature to the
categories described in Section K.2.3.3 or K.2.3.4 hereof, then the costs of any
such studies or anlyses shall be shared by the sharing-Participants in the
proportion of their respective Generation Entitlement Shares to the total of the
Generation Entitlement Share of all sharing-Participants unless all such
sharing-Participants shall otherwise agree. If the Operating Agent is not a
sharing Participant, then the sharing Participants shall designate a Participant
to interact and negotiate


K-10

--------------------------------------------------------------------------------

10/8/81




with the originator of the proposal on behalf of all sharing-Participants. Any
sharing Participant may, upon completion of such studies or analyses, accept
such proposal, with such modifications as may have been negotiated with the
originator of the proposal, provided that unless the sharing-Participants shall
otherwise agree, (i) such sharing-Participant shall have promptly given written
notice of its acceptance of such proposal or modified proposal and the terms
thereof and (ii) for a period of 45 days after receipt of such written notice
each other sharing-Participant shall have the option to participate in the
accepted proposal or modified proposal in any amount not greater than the ratio
of its share in the costs of such studies and analyses to the total shares of
all sharing-Participants who shall have accepted or shall have exercised their
respective options to participate in such accepted proposal or modified
proposal, which option shall be exercised by delivery within such 45-day period
of written notice of its exercise to all other sharing-Participants.
K.2.9    In the event (i) any Participant shall have rejected one or more of
such offers or proposals


K-11

--------------------------------------------------------------------------------

10/8/81




and shall not have committed to furnish its Generation Entitlement Share of the
Uranium Concentrates pursuant to Section K.3.2 hereof and (ii) one year prior to
a date that Uranium Concentrates are required to be delivered pursuant to
procedures in Section 6.3.2.7 of the Participation Agreement the Operating Agent
determines that the quantity of Uranium Concentrates to be delivered on such
date for an on behalf of such Participant from any and all sources is less than
such Participant's Generation Entitlement Share of the total quantity of Uranium
Concentrates required to be delivered on such date, then the Operating Agent is
authorized to and shall, after giving written notice 10 days in advance to such
Participant, purchase on behalf of such Participant that quantity of Uranium
Concentrates required to provide such Participant's full Generation Entitlement
Share of such total quantity required to be delivered on such date (hereinafter
"insufficient Uranium Concentrates") on any terms and conditions as may be
available or required to obtain delivery of the insufficient-Uranium
Concentrates on such date. Additionally, any such Participant shall be obligated
to reimburse


K-12

--------------------------------------------------------------------------------

10/8/81




each other Participant for its fixed charges on its investment in any Uranium
Concentrates inventory used to provide substitute Uranium Concentrates and
penalty costs, if any, and such Participant's right to schedule Power and
associated Energy shall be subject to restriction to the same extent and manner
provided in Section K.3.7 hereof with respect to those Participants who shall
have committed to provide Additional Uranium Concentrates. For purposes of this
Appendix K, "penalties" shall include without limitation any charges imposed
under any Nuclear Fuel Agreement for conversion, enrichment and fabrication of
Nuclear Fuel arising from a failure to deliver Nuclear Fuel as required
thereunder and any other costs incurred to implement the then current fuel
management plan.
K.3
Responsibilities and Authorities of the Participants.

K.3.1    Each Participant shall advance Operating Funds to the Operating Account
in the manner specified in Appendix F to the Participation Agreement (i) for its
Generation Entitlement Share of all payments due under the agreement with
The Anaconda Company identified in Section 3.1A added by Amendment No. 6 of the
Participation


K-13

--------------------------------------------------------------------------------

10/8/81




Agreement, (ii) for its proportionate share of all payments due under each
contract to purchase Uranium Concentrates executed by the Operating Agent
pursuant to Section K.2.2 hereof and (iii) its proportionate share of all
payments made under each contract for Uranium Concentrates executed and
administered by the Operating Agent under Section K.2.7 hereof.
K.3.2    Each Participant shall have the right to furnish all or part of its
Generation Entitlement Share of Additional Uranium Concentrates upon the terms
set forth in this Section K.3. The acceptance and participation of any
Participant in an offer similar in nature to the categories described in
Sections K.2.3.1 and K.2.3.2 hereof shall constitute an exercise by such
Participant of such right. In addition, any Participant may exercise such right
at any time by giving to the Operating Agent its written commitment to furnish
all or a stated portion of its share of the Additional Uranium Concentrates
required for operation of the Generating Units in any year or years from any
source as such Participant may elect, including without limitation any proposal
similar in nature to the categories described in Sections K.2.3.3 and K.2.3.4
hereof


K-14

--------------------------------------------------------------------------------

10/8/81




which such Participant has accepted in whole or in part.
K.3.3    If the quantities or delivery dates of Uranium Concentrates change due
to fuel management decisions of the Operating Agent, operating circumstances or
changes in government policies or practices governing enrichment services or the
recycle of Recovered Materials as defined in Appendix F to the Participation
Agreement, then each Participant who shall have exercised its rights to furnish
all or any portion of its share of Additional Uranium Concentrates shall be
responsible for supplying its share of any resulting increase in the
requirements of Additional Uranium Concentrates or for inventorying and storing
its share of any resulting decrease in such requirements not delivered to a
conversion facility for the account of ANPP. In the event the responsibilities
of any Participant under this Section K.3.3 arise in connection with a contract
executed by the Operating Agent pursuant to Section K.2.7 hereof, the Operating
Agent shall make on behalf of such Participant such arrangements as may be
required to enable such Participant to meet such responsibilities.
K.3.4    On or before March 1 of each year, each Participant


K-15

--------------------------------------------------------------------------------

10/8/81




shall provide the Operating Agent with information regarding the manner by which
such Participant intends to provide all or any portion of its share of the
Additional Uranium Concentrates for delivery to a conversion facility during
such year and any of the subsequent three years. On or before September 30 of
each year, each Participant shall also provide to the Operating Agent a summary
of all of its commitments to provide Additional Uranium Concentrates, schedules
or the delivery thereof, and other information as may be requested by the
Operating Agent.
K.3.5    In the event that any Participant, which has committed to supply
Additional Uranium Concentrates, shall consider in its discretion that its
ability to deliver such concentrates on the schedules established by the
Operating Agent pursuant to Section K.2.1.3 hereof may be in jeopardy, such
Participant's shall promptly notify the Operating Agent of the nature and basis
of such Participant's concerns and of any remedial actions under consideration.
K.3.6    In the event that, one year prior to a scheduled delivery date of
Uranium Concentrates, the Operating Agent reasonably concludes that any


K-16

--------------------------------------------------------------------------------

10/8/81




Participant's ability to provide Uranium Concentrates as committed pursuant to
Section K.2.2.1 or K.3.2 hereof is in doubt, and the failure of such Participant
to provide such Uranium Concentrates on the delivery schedule established
pursuant to the procedures in Section 6.3.2.7 of the Participation Agreement (i)
could cause a reduction in the inventory of Uranium Concentrates or (ii) could
lead to the breach of or the incurrence of any penalties under any Nuclear Fuel
Agreement providing for the conversion, enrichment or fabrication of Nuclear
Fuel, then the Operating Agent is authorized to and shall, after giving written
notice 10 days in advance to such Participant, purchase on behalf of such
Participant that quantity of Uranium Concentrates required to replace the
Uranium Concentrates as to which delivery is in doubt on such terms as may be
required to obtain delivery of substitute Uranium Concentrates in accordance
with such schedule or at the earliest possible time thereafter, and such
Participant shall be obligated to pay all costs incurred by the Operating Agent
to obtain the substitute Uranium Concentrates. In the event such Participant


K-17

--------------------------------------------------------------------------------

10/8/81




(deficient-Participant) and the Operating Agent are unable to obtain delivery of
the substitute Uranium Concentrates on or before the scheduled date, the
Operating Agent is authorized to utilize the Uranium Concentrates inventory as a
source of the substitute Uranium Concentrates if required to implement the then
current fuel management plan; provided that the deficient Participant shall
reimburse each other Participant for its fixed charges on its investment in the
Uranium Concentrates inventory used to provide the substitute Uranium
Concentrates. If the inventory of Uranium Concentrates is insufficient to
provide all of the substitute Uranium Concentrates and as a result any penalties
are incurred, the deficient Participant shall be obligated to pay all such
penalties. In the event the obligations of one or more Participants under this
Section K.3.6 arise as a result of a failure in the delivery of Uranium
Concentrates under any contract executed by the Operating Agent pursuant to
Section K.2.7 hereof, then such obligations shall be shared by the Participants
who are participating in such contract in proportion to their respective
obligations to pay for Uranium Concentrates


K-18

--------------------------------------------------------------------------------

10/8/81




delivered thereunder.
K.3.7    In the event (i) any Participant shall have failed for any reason to
delivery its entire share of the Uranium Concentrates required for the
subsequent operation of any Generating Unit at its Target Capacity and (ii) the
Operating Agent shall have been unable to obtain Uranium Concentrates to make up
such Participant's deficiency, and as a result thereof the Maximum Generating
Capability of such unit is reduced during any Refueling Cycle, as defined in
Appendix F to the Participation Agreement, in which the deficient amount of
Uranium Concentrates would have been utilized in such unit's Reactor, then such
Participant's right to schedule Power and associated Energy from such unit
during each such Refueling Cycle shall be subject to reduction in amount or
restricted in time in proportion to such deficiency or such lesser amount as the
representatives on the Engineering and Operating Committee, excluding
the representative of such Participant, shall determine In the event one or more
Participants shall become subject to a reduction(s) in its (their) right to
schedule Power and associated Energy pursuant to this Section K.3.7 as


K-19

--------------------------------------------------------------------------------

10/8/81




a result of the failure in the delivery of Uranium Concentrates under any
contract executed by the Operating Agent pursuant to Section K.2.7 hereof, then
any such reduction shall be shared by such Participant(s) in proportion to their
respective obligations to pay for Uranium Concentrates delivered under such
contract.
K.3.8    Notwithstanding the provisions of Section 30 of the Participation
Agreement, the provisions of this Section K.3 shall be fully applicable and
enforceable against any Participant who shall fail to deliver the quantities of
Uranium Concentrates which it has committed to deliver pursuant to this Section
K.3 because of any uncontrollable force, foreseeable or unforeseeable, adversely
affecting such Participant or any of its agents, contractors or suppliers.
K.4
Existing Properties of the Operating Agent's Subsidiary.

Malapai Resources Company (Malapai), a wholly owned subsidiary of the Operating
Agent, as of October 16,     1981 , has an ownership interest in certain
properties, consisting of fee leases, state leases and mining claims, referred
to as Christensen Ranch, located in Townships 44 and 45 North, Ranges 75, 76,


K-20

--------------------------------------------------------------------------------

10/8/81




and 77 West, Johnson and Campbell Counties, Wyoming, and Peterson Property,
located in Townships 33 and 34 North, Ranges 72 and 73 West, Converse County,
Wyoming. Such properties may become viable alternatives for a supply of Uranium
Concentrates to ANPP and Malapai may offer its interest in the properties, or
Uranium Concentrates from the properties, to the Operating Agent who shall then
transmit such offer to the Participants pursuant to Section K.2.3 hereof. The
principles by which such offer may be made are as follows:
K.4.1    If Uranium Concentrates are being mined, Uranium Concentrates shall be
offered at a price that is the same for all Participants, including the
Operating Agent.
K.4.2    If Uranium Concentrates have not been mined, a proposal for a joint
ownership interest shall be offered. The price for such a proposal shall be on
the same basis for all Participants, including the Operating Agent, and mutually
agreed upon by those Participants, including the Operating Agent, who ultimately
accept the proposal.








K-21